Title: From John Adams to John Winthrop, 12 May 1776
From: Adams, John
To: Winthrop, John


     
      Dear sir
      
       May 12. 1776
      
     
     I am favoured with yours by your son, who has arrived here in good Health. I wish he may be provided for in one of the Ways you mention, because I esteem him deserving of it.
     The Question of Independence is so vast a Field that I have not Time to enter it, and go any Way in it. Many previous steps are necessary. The Colonies should all assume the Powers of Government in all its Branches first. They should confederate with each other, and define the Powers of Congress next. They should then, endeavour to form an Alliance with some foreign State. When this is done, a public Declaration might be made. Such a Declaration may be necessary, in order to obtain a foreign Alliance—and it should be made for that End. But Some are fearfull of making it public, if they should agree to make it.
     A Recommendation has pass’d to all the Colonies to institute Governments, which will be published in a few days. A Confederation will soon be thought of—Instructions against Independence and Confederation are all repealed, excepting Pensylvania and theirs will be soon. The Colonies, are about assuming Governments, and most Gentlemen are now sensible of the Necessity of Confederation.
     It is a great Satisfaction to my own Mind that it was not my fault, that all these Things were not done Eleven Months ago. If My Country had not suffered so severely by the Neglect, I should enjoy a Tryumph, when I see Gentlemen every day converted to those sentiments and Measures which I supported ten Months ago with all my poor Endeavours and they opposed with all their great Abilities. But so it is. Mr. Dickinson himself is now an Advocate for Colony Governments, and Continental Confederation.
     I was pleased to learn by your Letter that our Colony abounded with Materials for making Sulphur. Should be happy to know where and what they are and how it is manufactured. Our Province must bring this and every Thing else to perfection.
     I want to know the Reason that our Courts of Justice, have not proceeded. I fear there is a disagreable Spirit among the People, but cannot learn any particulars. I heard it hinted that the Justices had been interrupted by Force in Taunton, Hampshire and Berkshire. Hope it is not true. If it is should be glad to know the Complaints.
    